                                                         1   JACOB D. BUNDICK, ESQ.
                                                             Nevada Bar No. 9772
                                                         2   MICHAEL R. HOGUE, ESQ.
                                                             Nevada Bar No. 12400
                                                         3
                                                             JASON K. HICKS, ESQ.
                                                         4   Nevada Bar No. 13149
                                                             GREENBERG TRAURIG, LLP
                                                         5   10845 Griffith Peak Drive, Ste. 600
                                                             Las Vegas, NV 89136
                                                         6   Telephone: (702) 792-3773
                                                             Facsimile: (702) 792-9002
                                                         7
                                                             Email: bundickj@gtlaw.com
                                                         8          hoguem@gtlaw.com
                                                                    hicksj@gtlaw.com
                                                         9
                                                             Counsel for Defendant CIT Bank, N.A.
                                                        10   (f/k/a OneWest Bank, N.A. f/k/a OneWest Bank FSB)
                                                        11

                                                        12
                                                                                          UNITED STATES DISTRICT COURT
GREENBERG TRAURIG, LLP
                  10845 Griffith Peak Drive, Ste. 600




                                                        13
                     Facsimile: (702) 792-9002
                     Telephone: (702) 792-3773
                     Las Vegas, Nevada 89136




                                                                                                   DISTRICT OF NEVADA
                                                        14
                                                             STEVEN G. PINCHUK,                               Case No.: 2:16-cv-02986-RFB-EJY
                                                        15
                                                                                   Plaintiff,
                                                        16   v.                                               ORDER WITHDRAWING DAVID
                                                                                                              WILSON, DECEASED, AND MEHAFFY
                                                        17                                                    WEBER, P.C. AS COUNSEL FOR
                                                             CIT BANK, N.A., ONEWEST BANK,
                                                        18   EQUIFAX, and TRANSUNION, LLC,                    DEFENDANT CIT BANK, N.A. (F/K/A
                                                                                                              ONE WEST BANK, N.A/ F/K/A ONE
                                                        19                         Defendants.                WEST BANK FSB)

                                                        20

                                                        21           IT IS HEREBY ORDERED THAT David V. Wilson, Deceased, and Mehaffy Weber, P.C.

                                                        22   are hereby WITHDRAWN as counsel for CIT BANK, N.A. (f/k/a One West Bank, N.A. f/k/a One

                                                        23   West Bank FSB), and Jacob D. Bundick, Esq. and Jason K. Hicks, Esq. of Greenberg Traurig,

                                                        24   LLP shall remain as counsel of record for CIT BANK, N.A. (f/k/a One West Bank, N.A. f/k/a

                                                        25   One West Bank FSB).

                                                        26   ///

                                                        27   ///

                                                        28   ///


                                                             ACTIVE 47948481v2
                                                                                                          Page 1
                                                         1           IT IS FURTHER ORDERED THAT the Clerk of the Court for the United States District

                                                         2   Court, District of Nevada, shall remove the names of “David V. Wilson” and “Mehaffy Weber,

                                                         3   P.C.” and the address for both from the Docket Report on the ECF website for this case.

                                                         4

                                                         5

                                                         6                                              UNITED STATES MAGISTRATE JUDGE
                                                         7                                                            April 6, 2020
                                                                                                        DATED:
                                                         8

                                                         9
                                                        10

                                                        11

                                                        12
GREENBERG TRAURIG, LLP
                  10845 Griffith Peak Drive, Ste. 600




                                                        13
                     Facsimile: (702) 792-9002
                     Telephone: (702) 792-3773
                     Las Vegas, Nevada 89136




                                                        14

                                                        15

                                                        16

                                                        17

                                                        18

                                                        19

                                                        20

                                                        21

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28

                                                             ACTIVE 47948481v2
                                                                                                          Page 2
